Citation Nr: 0825395	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  The appellant is veteran's surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in June 2008, the appellant indicated that she 
was unable to attend her scheduled hearing before the Board 
due to medical reasons.  Since she has not requested that the 
hearing be rescheduled, her hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704.

Since the issuance of the supplemental statement of the case 
in September 2007, the appellant has submitted additional 
argument without a waiver of the right to have the additional 
evidence reviewed by the RO.  As the additional evidence is 
cumulative of evidence already of record, it does not have a 
bearing on the appellate issue.  For this reason, referral of 
the additional evidence to the RO for initial consideration 
is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. According to the death certificate, the veteran died in 
June 1983 at the age of 64; the immediate cause of death was 
acute respiratory failure due to acute respiratory distress 
syndrome due to septicemia with aspiration pneumonia; and the 
contributory causes of death were alcoholic liver cirrhosis 
with hepatic coma, anemia, and renal failure.  

2. At the time of his death, the veteran did not have an 
adjudicated service-connected disability.  

3. Neither the fatal pneumonia, liver cirrhosis, anemia, nor 
renal failure, first shown 38 years after service, had onset 
in service, or was otherwise caused by an injury or disease 
or event of service origin. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for the cause of the veteran's death, the VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in September 2003.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, namely, 
evidence that the veteran died from a service-related injury 
or disease.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  The notice included the provision for the 
effective date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim, except for the provision for the 
degree of disability assignable); and of Hupp v. Nicholson, 
21 Vet. App. 342 (2007) (the evidence and information 
required to substantiate the claim based on a condition not 
yet service-connected).

The extent that the VCAA notice did not include the provision 
for the degree of disability assignable, the notice was 
deficient.  As the claim is denied no disability rating can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

In January 2004, the RO notified the appellant that the 
terminal hospital records were unavailable as the hospital 
had been closed.  The RO afforded the appellant the 
opportunity to submit other medical evidence. 

In March 2005, the RO notified the appellant that attempts to 
obtain the veteran's service medical records were 
unsuccessful and that his records were apparently destroyed 
in a fire in 1973, where the veteran's service medical 
records were kept by the federal custodian.  The RO also 
requested that the appellant provide information in an 
attempt to reconstruct the veteran's service medical records, 
but the appellant did not respond.  

In the absence of evidence of that the veteran's death was 
proximately due to or the result of his period of service, 
development for a VA medical opinion is not warranted.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As the appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in June 
1983 at the age of 64.  The immediate cause of death was 
acute respiratory failure due to acute respiratory distress 
syndrome due to septicemia with aspiration pneumonia.  The 
contributory causes of death were alcoholic liver cirrhosis 
with hepatic coma, anemia, and renal failure.  

At the time of his death, the veteran did not have an 
adjudicated service-connected disability. 

In July 2007, the RO notified the appellant that the 
veteran's service medical records were unavailable and 
requested additional information in order to attempt to 
reconstruct the service medical records.  The appellant has 
not provided any additional information. 

After service, records of VA hospitalization from July to 
November 1969 disclose that the veteran was admitted for pain 
in the right hip area since he fallen about a month earlier.  
History included a stab wound in the left flank, a right 
tibia fracture, and traumatic amputation of one digit.  There 
was also a history of rheumatoid arthritis since 1962 and of 
alcohol use.  There was no history of respiratory disease.    

During the hospitalization, X-rays revealed a fracture of the 
right hip.  Chest X-rays were normal.  The diagnoses were 
right trochanteric fracture, sustained in June 1969, gouty 
arthritis, and bilateral degenerative hip disease. 

On VA examination on March 1970, the respiratory system was 
evaluated as normal.  The diagnoses were arthritis of 
multiple joints, probably gouty; fracture of the right 
femoral neck with shortening of the extremity and 
osteoarthritis; and osteoporosis of the right femur, knee, 
and ankle. 

In March 1970, the RO granted the veteran nonservice-
connected pension for include arthritis of multiple joints, 
probably gouty; fracture of the right femoral neck with 
shortening of the extremity and degenerative arthritis, and 
amputation of the right thumb.  

In a statement in February 2005, the veteran's daughter on 
behalf of the appellant stated that according to her doctor 
all of the veteran's fatal conditions were the direct result 
of the veteran contracting malaria in service.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cirrhosis of the liver, 
primary anemia, or cardiovascular-renal disease, if the 
disease manifested to a compensable degree within the year 
after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Analysis

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an already adjudicated service-
connected disability during the veteran's life time caused or 
contributed to the cause of veteran's death.  38 C.F.R. § 
3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for any of the fatal 
conditions shown on the death certificate as either the 
primary cause or a contributory cause of the veteran's death. 

Although the service medical records are unavailable, there 
is no evidence contemporaneous with service or from any other 
source to affirmatively show that the pneumonia and its acute 
complications, cirrhosis of the liver with hepatic coma, 
anemia, or renal failure had onset during service and service 
connection for any of the fatal conditions under 38 C.F.R. § 
3.303(a) is not established.  



Nevertheless, service connection of any of the fatal 
conditions may still be established by continuity of 
symptomatology after service, by presumptive service 
connection for certain chronic diseases, or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
fatal condition was incurred in service. 

After service, the fatal conditions were first documented in 
the veteran's death certificate, 38 years after service.  The 
absence of documented complaints associated with pneumonia, 
cirrhosis of the liver with hepatic coma, anemia, or renal 
failure from 1945 to 1983, is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). For this reason, 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death based 
on continuity of symptomatology of the fatal conditions under 
38 C.F.R. § 3.303(b).

Also the documentation of cirrhosis of the liver with hepatic 
coma, anemia, or renal failure in 1983 is well beyond the 
one-year presumptive period for manifestation of any fatal 
disease as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

As for service connection for the cause of death based on the 
initial documentation after service under 38 C.F.R. § 
3.303(d), none of the fatal conditions is under case law a 
disease where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
medical diagnoses, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
fatal conditions and a disease, injury, or event in service, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the appellant and the appellant's daughter 
are not qualified through education, training, and expertise 
to offer an opinion on medical diagnoses, not capable of lay 
observation, and on medical causation.  For this reason, the 
Board rejects the lay statements, relating the veteran's 
fatal conditions to service as competent evidence to 
substantiate the claims.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

On the questions of a medical diagnosis and of a medical 
causation, there is no competent medical evidence in favor of 
the claim.  As for the statement of the veteran's daughter 
that her doctor told her that all of the veteran's fatal 
conditions were the direct result of the veteran contracting 
malaria in service, such medical hearsay evidence is too 
attenuated and inherently unreliable to constitute competent 
medical evidence and the Board rejects the statement as 
favorable medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).







As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death for the reasons articulated, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


